Case 1:19-cv-09236 Document 1-51 Filed 10/06/19 Page 1 of 1

November 1, 2018

Tether Limited

17F-1, No. 266, Sec.1
Wenhua Rd., Bangia Dist.
New Taipei City 22041
Taiwan

Republic of China

Dear Sirs:

We hereby confirm that, at the close of business on October 31, 2018, the portfolio cash value of your
account with our bank was US$1,831,322,828.

This letter is provided without any liability, however arising, on the part of Deltec Bank & Trust Limited, its

officers, directors, employees and shareholders, and is solely based on the information currently in our
possession.

Yours faithfully,

  

Deltec Bank & Trust Limi
